Kobinson, J.
(Dissenting.)—I cannot agree with ‘so much of the foregoing opinion as approves the rule announced in the case of Laird v. Kilbourne, — that the law holds that a person affected by a fraudulent deed discovers the fraud at the time the deed is recorded. It may be true that in most cases the recording of the deed,' taken in connection with other relevant facts, will-be .sufficient to charge interested parties with *44knowledge of the true character of the deed; but I do not think that should be held true in all cases. It was said in Hawley v. Page that the language of the opinion in the Laird case, considered abstractly, announces a broader rule than was intended, and, in ray opinion, that should continue to be true. As the facts disclosed by the record in this case, including the recording of the deed, show that the plaintiffs should be charged with knowledge of the fraud in question for more than five years before this action was commenced, I agree to the result announced by the majority.